 

 

EXHIBIT 10.55

 

Lease Agreement

 

 

1.Names. This lease is made by CPM Medical Consultants, LLC, Landlord, and Palm
Springs Partners, LLC DBA Maxim Surgical, Tenant.

 

2.

Premises Being Leased. Landlord is leasing to Tenant and Tenant is leasing from
Landlord 200 square feet located at the following premises:

 

1565 N. Central Expressway, Suite 290-A, Richardson, TX 75080

 

This lease includes access to all phones, internet, copiers, and fax machines,
common areas including restrooms and parking on the Landlord's premises.

 

3.

Term of Lease. This lease begins on August 1, 2013, and ends on December 31,
2017.

 

4.Rent. Tenant will pay rent in advance on the 1st day of each month. Tenant's
first rent payment will be on August 1, 2013, in the amount of $500.00. Tenant
will pay rent of

$500.00 per month thereafter.

 

 

[X]

Tenant will pay this rental amount for the entire term of the lease.

 

[ ] Rent will increase each year, on the anniversary of the starting date in
Paragraph 3, as follows:-------

 

5.

Option to Extend Lease

 

[X]First Option. Landlord grants Tenant the option to extend this lease for an
additional 5 years. To exercise this option, Tenant must give Landlord written
notice on or before July 1, 2017. Tenant may exercise this option only if Tenant
is in substantial compliance with the terms of this lease. Tenant will lease the
premises on the same terms as in this lease except as follows: N/A.

[ ] Second Option. If Tenant exercises the option granted above, Tenant will
then have the option to extend this   lease foryears beyond the first option
period. To exercise this option, Tenant must give Landlord written notice on or
before .  Tenant may exercise this option only if Tenant     is in substantial
compliance with the terms of this lease. Tenant will lease the premises on

 



Lease Agreement/Palm Springs Partners, LLC DBA Maxim Surgical

Page 1 of 6

 



--------------------------------------------------------------------------------

the same terms as in this lease except as follows: _

 

6.Security Deposit. Tenant has deposited $0 with Landlord as security for
Tenant's performance of this lease. Landlord will refund the full security
deposit to Tenant within 14 days following the end of the lease if Tenant
returns the premises to Landlord in good condition (except for reasonable wear
and tear) and Tenant has paid Landlord all sums due under this lease. Otherwise,
Landlord may deduct any amounts required to place the premises in good condition
and to pay for any money owed to Landlord under the lease.

 

7.

Improvements by Landlord

 

[ ] Before the lease term begins, Landlord (at Landlord's expense) will make the
repairs and improvements listed in Attachment to this contract.

[X]Tenant accepts the premises in "as is" condition. Landlord need not provide
any repairs or improvements before the lease term begins.

8.Improvements by Tenant. Tenant may make alterations and improvements to the
premises after obtaining the Landlord's written consent. At any time before this
lease ends, Tenant may remove any of Tenant's alterations and improvements, as
long as Tenant repairs any damage caused by attaching the items to or removing
them from the premises.

 

9.

Tenant's Use of Premises. Tenant will use the premises for the following
business purposes: medical device sales and distribution. Tenant may also use
the premises for purposes reasonably related to the main use.

 

 

10.

Landlord's Representations. Landlord represents that:

 

A.At the beginning of the lease term, the premises will be properly zoned for
Tenant's stated use and will be in compliance with all applicable laws and
regulations.

 

B.

The premises have not been used for the storage or disposal of any toxic or
hazardous substance and Landlord has received no notice from any governmental
authority concerning removal of any toxic or hazardous substance from the
property.

 

 

11.

Utilities and Services. All utilities and maintenance fees and services are
included in the monthly rent fee.

 

 



Page 2 of 6

Lease Agreement/Palm Springs Partners, LLC DBA Maxim Surgical

 



--------------------------------------------------------------------------------

 

 

12.

Maintenance and Repairs

 

A.Landlord will maintain and make all necessary repairs to: (1) the roof,
structural components, exterior walls, and interior walls of the premises, and
(2) the plumbing, electrical, heating, ventilating, and air-conditioning
systems.

B.Landlord will clean and maintain (including snow removal) the parking areas,
yards, common areas, and exterior of the premises so that the premises will be
kept in a safe and attractive condition.

13.Insurance. Landlord and Tenant release each other from any liability to the
other for any property loss, property damage, or personal injury to the extent
covered by insurance carried by the party suffering the loss, damage, or injury.

 

14.

Taxes

 

A.All property taxes, as they pertain to the premises, are included in the
monthly rental fee.

B.Tenant will be responsible for any personal property taxes levied and assessed
against tenant’s personal property only.

15.Subletting and Assignment.  Tenant will not assign this lease or sublet any
part of the remises without the written consent of Landlord. Landlord will not
unreasonably withhold such consent.

16.Notice of Default. Before starting a legal action to recover possession of
the premises based on Tenant's default, Landlord will notify Tenant in writing
of the default. Landlord will take legal action only if Tenant does not correct
the default within ten days after written notice is given or mailed to   Tenant.

 

17.

Quiet Enjoyment. As long as Tenant is not in default under the terms of this
lease, Tenant will have the right to occupy the premises peacefully and without
interference.

 

 

18.

Eminent Domain. This lease will become void if any part of the leased premises
or the building in which the leased premises are located is taken by eminent
domain. Tenant has the right to receive and keep any amount of money that the
agency taking the

 

 



Page 3 of 6

Lease Agreement/Palm Springs Partners, LLC DBA Maxim Surgical

 



--------------------------------------------------------------------------------

premises by eminent domain pays for the value of Tenant's lease, its loss of
business, and for moving and relocation expenses.

19.Holding Over. If Tenant remains in possession after this lease ends, the
continuing tenancy will be from month to month.

 

20.

Disputes

 

[ ] Litigation. If a dispute arises, either party may take the matter to court.

[X]Mediation and Possible Litigation. If a dispute arises, the parties will try
in good faith to settle it through mediation conducted by

[] _

 

[X] a mediator to be mutually selected.

 

The parties will share the costs of the mediator equally. Each party will
cooperate fully and fairly with the mediator and will attempt to reach a
mutually satisfactory compromise to the dispute. If the dispute is not resolved
within 30 days after it is referred to the mediator, either party may take the
matter to court.

[X] Mediation and Possible Arbitration. If a dispute arises, the parties will
try in good faith to settle it through mediation conducted by

[] _

 

[X] a mediator to be mutually selected.

 

The parties will share the costs of the mediator equally. Each party will
cooperate fully and fairly with the mediator and will attempt to reach a
mutually satisfactory compromise to the dispute. If the dispute is not resolved
within 30 days after it is referred

to the mediator, it will be arbitrated by

[]_ _ _ _ _

 

[X] an arbitrator to be mutually selected.

 

Judgment on the arbitration award may be entered in any court that has
jurisdiction over the matter. Costs of arbitration, including lawyers' fees,
will be allocated by the arbitrator.

 



Lease Agreement/Palm Springs Partners, LLC DBA Maxim Surgical

Page 4 of 6

 



--------------------------------------------------------------------------------

Landlord need not participate in mediation or arbitration of a dispute unless
Tenant has paid the rent called for by this lease or has placed any unpaid rent
in escrow with an agreed-upon mediator or arbitrator.

[X] Attorneys' Fees. If either party brings a legal action arising out of a
dispute over this agreement, the losing party will reimburse the prevailing
party for all reasonable costs and attorneys' fees incurred by the prevailing
party in the lawsuit.

 

21.

Entire Agreement. This is the entire agreement between the parties. It replaces
and supersedes any and all oral agreements between the parties, as well as any
prior writings.

 

 

22.

Successors and Assignees. This lease binds and benefits the heirs, successors,
and assignees of the parties.

 

23.Notices. All notices must be in writing. A notice may be delivered to a party
at the address that follows a party's signature or to a new address that a party
designates in writing. A notice may be delivered:

 

(1)

in person

 

 

(2)

by certified mail, or

 

 

(3)

by overnight courier.

 

24.Governing Law. This lease will be governed by and construed in accordance
with the laws of the state of Texas.

 

25.

Counterparts. This lease may be signed by the parties in different counterparts
and the signature pages combined will create a document binding on all parties.

 

 

26.

Modification. This lease may be modified only by a written agreement signed by
all the parties.

 

27.Waiver. If one party waives any term or provision of this lease at any time,
that waiver will only be effective for the specific instance and specific
purpose for which the waiver was given. If either party fails to exercise or
delays exercising any of its rights or remedies under this lease, that party
retains the right to enforce that term or provision at a later time.

 



Lease Agreement/Palm Springs Partners, LLC DBA Maxim Surgical

Page 5 of 6

 



--------------------------------------------------------------------------------

28.Severability. If any court determines that any provision of this lease is
invalid or unenforceable, any invalidity or unenforceability will affect only
that provision and will not make any other provision of this lease invalid or
unenforceable and shall be modified, amended, or limited only to the extent
necessary to render it valid and enforceable.

 

 

Landlord

 

Name of business: CPM Medical Consultants, LLC

 

By:    

Dated:    

Printed name: Bill McLaughlin

Title: VP Finance, Controller Address: 1565 N. Central Expressway

Suite 200

Richardson, TX 75080

 

 

Tenant

Name of business: Palm Springs Partners, LLC

DBA Maxim Surgical, LLC

 

By:

Dated:

Printed name: Chris Reeg

 

Title: PRESIDENT

Address: 1565 N. Central Expressway Suite 200-A

Richardson, TX 75080



Page 6 of 6

Lease Agreement/Palm Springs Partners, LLC DBA Maxim Surgical

 

